Citation Nr: 1230910	
Decision Date: 09/10/12    Archive Date: 09/19/12

DOCKET NO.  11-09 064	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a left knee disorder, including as secondary to service-connected right knee disorder.

2.  Entitlement to a rating in excess of 10 percent for service-connected right knee disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his fiancée



ATTORNEY FOR THE BOARD

C. Fleming, Counsel


INTRODUCTION

The Veteran had active service from April 1990 to September 1999.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision in which the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, that denied the benefits sought on appeal. 

The Veteran testified before the undersigned Veterans Law Judge at a videoconference hearing in May 2012.  A transcript of the hearing has been associated with the Veteran's claims file.

With regard to the claim for service connection for a left knee disorder, the Board observes that, although the Veteran's contentions appear to address only the  matter of service connection on a secondary basis, he has not clearly expressed that he does not wish service connection to be considered on a direct basis.  Moreover, in adjudicating this claim, the RO considered the issue on both direct and secondary bases.  Therefore, the Board has framed the issue as set forth on the title page and will adjudicate the claim on direct and secondary bases.


REMAND

VA shall make reasonable efforts to notify a claimant of the evidence necessary to substantiate a claim and requires the VA to assist a claimant in obtaining that evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  Such assistance includes assisting the Veteran in procuring service treatment records and other relevant treatment records, and providing a VA examination when necessary.  38 U.S.C.A. §5103A; 38 C.F.R. § 3.159.  
A review of the Veteran's claims file reflects that he has received ongoing treatment at various facilities associated with the VA North Texas Health Care System.  Records in the file submitted by the Veteran document treatment through this medical system most recently in January 2011.  However, the Veteran testified at his May 2012 hearing before the undersigned Veterans Law Judge that he continues to receive ongoing treatment at the Fort Worth VA facility, which is a part of the VA North Texas Health Care System.  Although the Veteran has submitted records of treatment that he has received at various facilities associated with the VA North Texas Health Care System through January 2011, it does not appear that the RO has searched for comprehensive treatment records at any time during the appellate period.  [It is unclear from the record whether the Veteran has submitted a complete copy of his more recent treatment records.]

The Board notes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically in the claims file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  As the identified VA medical records may have a bearing on the Veteran's claims, a remand of this appeal to the agency of original jurisdiction (AOJ) is necessary to accord the AOJ an opportunity to obtain records of any pertinent treatment that the Veteran may have received at any facility associated with the VA North Texas Health Care System at any time during the appellate period.  

Further review of the claims folder indicates that the Veteran last underwent a VA examination in August 2010.  Report of that examination reflects that the Veteran complained of right knee pain that had grown increasingly worse.  He reported treating with medication and a TENS unit, as well as using a sports brace.  He stated that he could walk only 100 feet or five to ten minutes, or stand for only twenty minutes, before needing rest.  The examiner noted that the Veteran could carry out activities of daily living but experienced pain while doing them.  The Veteran stated that he was not working at the time but had had knee pain when he was working in construction, causing him to stop and rest several times a day.  He complained of painful clicking and popping as well as experiencing locking of the knee in the past.  He also complained of occasional redness and swelling.  Physical examination revealed no instability, but the Veteran did have crepitus on motion and tenderness in the right knee.  Range-of-motion testing revealed flexion to 100 degrees, with pain at 80 degrees; and active and extension to zero degrees.  The Veteran was diagnosed with bilateral degenerative joint disease of the right knee.  In an addendum opinion added in October 2010, a VA physician's assistant reviewed the claims folder and opined that the Veteran's left knee disorder was not likely caused by his service-connected right knee disorder, finding it more likely that the left knee problems developed due to obesity, deconditioning, and aging.  However, the examiner did not address the likelihood that the Veteran's left knee problems were aggravated by his service-connected right knee disorder.

In addition, at the May 2012 hearing before the undersigned Veterans Law Judge, the Veteran and his fiancée both described worsening symptoms of his right knee disorder.  In this regard, the Board notes that the latest treatment records are dated in January 2011 and that the most recent VA examination is now more than two years old.  At the hearing, the Veteran also reiterated his belief that his current left knee disorder is etiologically related to his right knee problems.  In particular, the Veteran stated that he overcompensates with his left knee for pain in his right knee, leading to a limp on the left.

In this case, VA's duty to assist includes affording the claimant an examination or obtaining a medical opinion when there is competent evidence that a claimant has a current disability, or persistent or recurrent symptoms of a disability; there are indications that the disability may be associated with active service; and the record is insufficient to decide the claim.  See 38 U.S.C.A. § 5103A(d) (West 2002).  Under relevant VA regulations, action should be undertaken by way of obtaining a medical opinion if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, but: 1) contains competent evidence of diagnosed disability or symptoms of disability; 2) establishes that the Veteran suffered an event, injury or disease in service, or has a presumptive disease during the pertinent presumptive period, which may be established by competent lay evidence; and 3) indicates that the claimed disability may be associated with the in-service event, injury, or disease.  38 C.F.R. § 3.159(c)(4) (2011); see McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The third prong of Section 3.159(c)(4), which requires that the evidence of record "indicate" that the claimed disability or symptoms may be associated with service, is a low threshold.

The United States Court of Appeals for Veterans Claims (Court) has held that, once VA undertakes the effort to provide an examination when developing a claim for service connection, even if not statutorily obligated to do so, it must provide an adequate one.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 464 (2007), citing Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); see also Bowling v. Principi, 15 Vet. App. 1, 12 (2001) (emphasizing the Board's duty to return an inadequate examination report "if further evidence or clarification of the evidence . . . is essential for a proper appellate decision").  In addition, the Board notes that the failure of the physician to provide a basis for his or her opinion goes to the weight or credibility of the evidence.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  

Here, although the VA examiner addressed the presence of an etiological relationship between the Veteran's right and left knee disorders in the October 2010 addendum opinion, he did not address whether it is at least as likely as not that the Veteran's left knee disorder has been aggravated by his service-connected right knee disability.  Because the examiner did not provide a medical nexus opinion concerning whether the Veteran's left knee disorder has been aggravated by his service-connected right knee disorder, the examination is inadequate for VA purposes.  See 38 C.F.R. § 4.2 (2011) (providing that, where an examination report does not contain sufficient detail, it is inadequate for evaluation purposes); Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008) (noting that a medical examination report must contain clear conclusions with supporting data and a reasoned medical explanation connecting the two); & Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (holding that a medical opinion must be supported by an analysis that the Board can consider and weigh against contrary opinions).  Accordingly, remand is required.

Further, the Board finds that the record, as it currently stands, does not adequately reveal the present state of the Veteran's right knee disorder, especially if this disability has indeed worsened.  The Board finds, therefore, that a remand of the Veteran's claim for increase is necessary to secure an examination to ascertain the current level of severity of this disability.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991) (where the record does not adequately reveal the current state of the claimant's disability, a VA examination must be conducted).  

In view of the foregoing, the case is REMANDED for the following action:

1.  Issue to the Veteran a VCAA notification letter pertaining to the issue of entitlement to service connection for a left knee disorder on a direct basis.

2.  Obtain records of any recent right or left knee treatment that the Veteran may have received through the VA North Texas Health Care System.  All such available records must be associated with the claims folder.  If any records sought are determined to be unavailable, the Veteran must be notified of that fact pursuant to 38 C.F.R. § 3.159(e) (2011).

3.  Then, schedule the Veteran for a VA examination to determine the nature, extent, and etiology of any left knee disorder that he may have, as well as the nature and extent of his service-connected right knee disorder.  The claims folder must be made available to, and be reviewed by, the examiner in conjunction with the examination.  A notation to the effect that this review has taken place should be made in the evaluation report.  Any testing deemed necessary should be performed.  

a.  The examiner is requested to obtain a detailed history of the Veteran's symptoms as observed by him and others since service, review the record, and offer an opinion as to whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of approximately 50 percent), or less likely than not (i.e., probability less than 50 percent) that any diagnosed left knee disorder had its clinical onset in service or is otherwise related to active duty. 

b.  The examiner must also offer an opinion as to whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of approximately 50 percent), or less likely than not (i.e., probability less than 50 percent) that any left knee disorder was caused or aggravated (permanently worsened beyond normal progression) by the service-connected right knee disorder.  [If the Veteran is found to have a left knee disorder that is aggravated by his service-connected right knee disorder, the examiner should quantify the approximate degree of aggravation.]  

c.  Regarding the Veteran's right knee, all pertinent pathology should be noted in the examination report-including but not limited to any associated instability and limitation of motion of this joint.  Specifically, the examiner must report ranges of flexion and extension of the Veteran's right knee.  Clinical findings must also include whether, during the examination, there is objective evidence of pain on motion (including the point where pain begins), weakness, excess fatigability, and/or incoordination associated with the knee; and whether, and to what extent, the Veteran experiences functional loss due to pain and/or any of the other symptoms noted above during flare-ups or with repeated use.  (If no such problems exist, this should be specifically noted.)  The examiner must express functional losses in terms of additional degrees of limited motion (beyond the limitation shown on examination).  

Note: To properly evaluate any functional loss due to pain, C&P Service examiners, as per C&P Service policy, must at the very least undertake repetitive testing (to include at least three repetitions) of the joint's range of motion.  See VA Fast Letter 06-25 (November 29, 2006).

d.  The examiner should also address the impact of the Veteran's service-connected right knee disorder on his ability to work.  In addressing this matter, the examiner should opine as to the effect that this service-connected disability has on the Veteran's ability to obtain and to maintain gainful employment without regard to any nonservice-connected disability or to the Veteran's age.  

A complete rationale should be given for all opinions and conclusions expressed.  If the examiner finds that he/she must resort to speculation to render the requested opinion, he/she must state what reasons, with specificity, that this question is outside the scope of a medical professional conversant in VA practices.

4.  Ensure that the examination report complies with this Remand and the questions presented herein.  If the report is deficient, it must be returned to the examiner for necessary corrective action, as appropriate.

5.  Thereafter, re-adjudicate the issues on appeal.  If any benefit sought is not granted, the Veteran and his representative must be furnished a supplemental statement of the case and afforded the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

No action is required of the Veteran until he is notified; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of his claims.  38 C.F.R. § 3.655 (2011).  The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

